Per Curiam.
This cause was heard in the circuit *582court in chancery on pleadings and proofs taken in open court; decree being rendered in favor of defendant on February 24, 1906. A claim of appeal was filed with the register,in chancery on March 26, 1906, and on March 29, 1906, a bond on appeal was filed, and the surety was approved by the circuit judge under Act No. 248 of the Public Acts of 1899. Time to settle the case was extended until March 15, 1907, when the case was settled and filed, and the files were forwarded to this court by the register. Counsel for defendant now move to dismiss the appeal, on the ground that no claim of appeal, as required by Act No. 243 of the Public Acts of 1899, was made and filed with the register within 40 days from the settlement of the case on appeal.
A claim of appeal having been made before settlement of a case, it was not fatal that another claim was not filed later, when no harm has resulted. Simons v. Simons, 47 Mich. 645; Love v. Francis, 63 Mich. 181; Sherman v. Sherman, 139 Mich. 180.
The motion is denied.